                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

BRIAN LOWELL FRAZIER                     CIVIL DOCKET NO. 1:19-CV-00696-P
#624162/2019060031,
Plaintiff

VERSUS                                   JUDGE DAVID C. JOSEPH

KEITH DEVILLE,                           MAGISTRATE JUDGE JOSEPH H.L.
Defendant                                PEREZ-MONTES


                                 JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 29], and after a de novo review of the record,

including the Objection filed by Petitioner [ECF No. 31], and having determined that

the findings and recommendation are correct under the applicable law;

      IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus [ECF

No. 1] is DENIED and DISMISSED WITH PREJUDICE.

      THUS, DONE AND SIGNED in Chambers on this 15th day of July 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
